DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.

	
Status of claims
Claims 1, 8, 14 have been amended
Claims 1-20 are pending in the instant application
Claims 1-20 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The amendments filed 10/04/22 changed the scope of the claims, based on the amendments a change in reference(s) was required. 
USC 112(b) rejection regarding antecedent basis directed to claim 7 has been withdrawn per the amendments filed in the instant application. 
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	

	
Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional patent application 63051178 filed 2020-07-13.



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goes (US20100257457A1) hereinafter Goes in view of Chin (US20060218029A1) hereinafter Chin further in view of Brown et al. (US20150378995A1) hereinafter Brown

Regarding claim 1.	Goes teaches computerized method comprising:
acquiring an electronic document (¶0034 In block 210, the system receives a selection of content to edit from the local participant. For example, the system may be associated with a repository of content, such as a document database, website, or other data store.);
saving the electronic document (¶0037 see the system stores the local participant modifications in a persistent data store associated with the local participant without storing at least some of the remote modifications);
instructing the electronic document to be displayed on one or more displays during an active event (¶0035 see the system displays the local and remote modifications in the user interface in real-time); 
receiving an active layer for the electronic document (¶0028 see user interface component 170 displays a view of the merged version of the content to a local participant. The view provides one or more visual indications that distinguish content modified by the local participant from content modified by remote participants as well as distinguishing changes that affect only the presentation from changes that affect both the content and the presentation. For example, the component 170 may display changes from remote participants using a different text color than changes from the local participant. The user interface component 170 may also display separate windows for each participant's changes and may allow the local participant to configure various aspects of the view (e.g., colors used, font style, and so forth)); 
instructing the active layer to be displayed on the electronic document during the active event (¶0038 see The displayed view 310 illustrates the content that the system presents to User A. The content includes deletions 315 and insertions 320 from User B as well as an insertion 325 from User A.); and
saving the active layer with the electronic document (¶0037 see The system may distinguish between remote participants that have joined the editing session or are working on the same task as the local participant from participants that are separately working on the same content (e.g., for another task). The system may persistently store changes made by participants joined to the same editing session or sharing the same task but not persist changes received from other participants).
Goes does not explicitly teach receiving an active event indication
Chin however in the same field of computer teaches receiving an active event indication (¶0059 see it is determined whether the reminder time has been reached (i.e., is it time to trigger the reminder?). In one embodiment, a reminder system (such as, for example, reminder system 401 of FIG. 4) of the calendaring application monitors the current time and when it reaches the reminder time, triggers the reminder at a block 514. In this embodiment, the reminder operation is a standard reminder as can be generated by currently available calendaring applications.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Goes and the teachings of Chin for providing an active event reminder to combine the teachings such that Goes utilizes the reminding feature of chin as part of the method. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow user to better track his/her appointments.
Goes does not explicitly teach the active layer configured for assisting in the access or display of particular information within the active layer during the active event
Brown however in the same field of computer networking teaches the active layer configured for assisting in the access or display of particular information within the active layer during the active event (¶0006 see participant such as a presenter can add private notes pertaining to the document such as a presentation roadmap ahead of time, and then conveniently refer to the presentation roadmap during the online meeting without distracting other participants with the presentation roadmap. Such a feature enables the presenter to access the roadmap and/or other private notes easily while accessing the document thus alleviating the need for the presenter to carry along a separate annotated hardcopy to use as a reference)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Goes and the teachings of Brown for providing private notes during a presentation to the presenter to combine the teachings such that Goes utilizes the public and private notes of Brown. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will alleviate the need for a presenter to carry a hardcopy of notes (Brown ¶0006).
Regarding claim 4. The already combined references teach the computerized method of claim 1, wherein the active event is selected from the group consisting of a court hearing, a deposition, an arbitration, a mediation, and a trial (Goes: ¶0001 see legal documents are created by lawyers and legal technicians and reviewed and amended by clients, and so forth [examiner interprets legal documents as a court hearing/deposition/arbitration/mediation and/or trial]).

Regarding claim 5. The already combined references teach the computerized method of claim 1, wherein the active layer includes a highlighting of a text portion of the electronic document (Goes ¶0052 see The system may also use different colors for each participant's changes, different fonts, highlighting, background colors, and so forth to distinguish changes made by the local participant from changes made by other participants.).
P
Regarding claim 6.	The already combined references teach the computerized method of claim 1, further comprising: 
instructing a video conference feed to be displayed with the electronic document during the active event (Goes: ¶0058 see the collaborative editing system provides a graphical representation of participants. The graphical representation may include a list or tree of the other participants who are in, for example, the same team, with each participant identified by textual name, picture, video feed, or some combination of these.)
Regarding claim 7. The already combined references teach the computerized method of claim 1, wherein the active layer is displayed to at least one participant of a video conference (Goes ¶0035 see the system displays the local and remote modifications in the user interface in real-time so that the local participant can view a merged view of the local modifications and remote modifications as the system receives the modifications.).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Goes-Chin-Brown further in view of Martin et al. (US20030217264A1) hereinafter Martin.

Regarding claim 2.	Goes-Chin-Brown teaches computerized method of claim 1, 
Goes-Chin-Brown does not explicitly teach wherein the step of saving the electronic document includes encrypting the electronic document
Martin teaches step of saving the electronic document includes encrypting the electronic document (¶0607 see The sequence of steps begins when an electronic document 7 is encrypted and stored on the electronic device 4 ( step 40 ). A number of different methods of encrypting and decrypting the electronic document 7 may be used and are discussed)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Goes-Chin-Brown and the teachings of Martin for providing document encryption during a save event to combine the teachings such that Goes-Chin-Brown utilizes the encryption as part of document storage. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide secure document storage and management.

Regarding claim 3.	Goes-Chin-Brown teaches the computerized method of claim 1, 
Goes-Chin-Brown does not explicitly teach wherein the step of saving the electronic document includes certifying the electronic document from a source
Martin however in the same field of computer networking teaches wherein the step of saving the electronic document includes certifying the electronic document from a source (¶0022 see The electronic document is then digitally signed by the new user and optionally further encrypted using the procedures described above ( step 72 ). Those skilled in the art will recognize that the other forms of electronic signature other than digital signatures may also be used. The private key of the new user who accessed the electronic document and performed the workflow task is used to re-encrypt the electronic document [digital signature is interpreted as certifying the document from the source ie the signer])
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Goes-Chin-Brown and the teachings of Martin for providing document certification during a save event to combine the teachings such that Goes-Chin-Brown utilizes the certification as part of document storage. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide secure document storage and management.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goes (US20100257457A1) hereinafter Goes further in view of Martin et al. (US20030217264A1) hereinafter Martin further in view of Brown et al. (US20150378995A1) hereinafter Brown. 

Regarding claim 8. Goes teaches a computerized method comprising:
receiving a first user copy of an electronic document (¶0034 see the system receives a selection of content to edit from the local participant. For example, the system may be associated with a repository of content, such as a document database, website, or other data store);
displaying the first user copy on a first display (¶0038 see difference between displayed and stored content for two participants of the collaborative editing system, in one embodiment. The displayed view 310 illustrates the content that the system presents to User A. The content includes deletions 315 and insertions 320 from User B as well as an insertion 325 from User A. [System displays user specific copies]);
receiving, via an input, a customization of the electronic document (¶0034 see the system receives from the local participant one or more local modifications that alter the content.);
displaying a video conference along with the electronic document (¶0058 see the graphical representation may include a list or tree of the other participants who are in, for example, the same team, with each participant identified by textual name, picture, video feed, or some combination of these. For each participant, participants can obtain information on what the participant is doing, such as an active file set of the participant, or what issue or assignment the participant is working on, and can perform a set of actions associated with that participant);
storing a local copy of the electronic document and the customization (¶0037 see the system stores the local participant modifications in a persistent data store associated with the local participant without storing at least some of the remote modifications, so that the remote modifications affect the user interface without affecting a persistent version of the content associated with the local participant. The system may distinguish between remote participants that have joined the editing session or are working on the same task as the local participant from participants that are separately working on the same content (e.g., for another task). The system may persistently store changes made by participants joined to the same editing session or sharing the same task but not persist changes received from other participants.).
Goes teaches saving the document however does not explicitly teach sending the customization to a server such that the server may distribute the customization to one or more participants
Martin however in the same field of computer networking teaches sending the customization to a server such that the server may distribute the customization to one or more participants (Fig 3 see elements 40 – 42 - 43 ¶0020 see The sequence of steps begins when an electronic document 7 is encrypted and stored on the electronic device 4 ( step 40 ). A number of different methods of encrypting and decrypting the electronic document 7 may be used and are discussed in more detail below. A workflow object 6 is created which includes or references the encrypted document 7 ( step 42). The sequence of action items 8 contained in the workflow object 6 represents the steps of the workflow and indicates the current step in the workflow. The sequence of action items 8 indicates which document(s) 7 are next needed in the workflow sequence. A new remotely located user establishes a secure connection to the network storing the workflow objects, such as a Secure Socket Layer connection, and then passes an authentication test ( step 43). For example, the new user may use a login procedure requiring a user ID and password (i.e.: logging in via the PAP or CHAP protocols). Alternatively, the new user may utilize a smart card with encrypted security information or some other sort of authentication procedure as implemented through an extensible interface [Examiners note: Once the document is encrypted and stored the workflow take the document the next user or set of user for input ie the customizations of the previous user are presented for next step in the workflow to take place] )
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Goes and the teachings of Martin for providing a workflow for documents to be distributed after being saved to combine the teachings such that Goes utilizes the workflow as part of document storage. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide a streamlined document sharing approach with security.
Goes does not explicitly teach displaying, on the first display, the customization on the electronic document and displaying, on a second display, the first user copy of the electronic document without the customization
Brown however in the same field of computer networking teaches displaying, on the first display, the customization on the electronic document and displaying, on a second display, the first user copy of the electronic document without the customization (¶0006 see participant such as a presenter can add private notes pertaining to the document such as a presentation roadmap ahead of time, and then conveniently refer to the presentation roadmap during the online meeting without distracting other participants with the presentation roadmap. Such a feature enables the presenter to access the roadmap and/or other private notes easily while accessing the document thus alleviating the need for the presenter to carry along a separate annotated hardcopy to use as a reference [notes: private notes are visible on the presenter device (first device) and not on the collaborators devices (second device)])
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Goes and the teachings of Brown for providing private notes during a presentation to the presenter to combine the teachings such that Goes utilizes the public and private notes of Brown. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will alleviate the need for a presenter to carry a hardcopy of notes (Brown ¶0006).



Regarding claim 9. The already combined references teach the computerized method of claim 8, wherein the video conference corresponds to an active event selected from the group consisting of a court hearing, a deposition, an arbitration, a mediation, and a trial (Goes: ¶0001 see legal documents are created by lawyers and legal technicians and reviewed and amended by clients, and so forth [examiner interprets legal documents as a court hearing/deposition/arbitration/mediation and/or trial]).

Regarding claim 10. The already combined references teach the computerized method of claim 8, wherein the customization includes a highlighting of a text portion of the electronic document (Goes ¶0052 see The system may also use different colors for each participant's changes, different fonts, highlighting, background colors, and so forth to distinguish changes made by the local participant from changes made by other participants).
Regarding claim 11. The already combined references teach the computerized method of claim 8, wherein the customization is a pre-active layer created before the displaying of the video conference (Goes ¶0035 see the system displays the local and remote modifications in the user interface in real-time so that the local participant can view a merged view of the local modifications and remote modifications as the system receives the modifications. The system may distinguish the modifications made locally from those received from remote participants. For example, the system may display remote modifications in a grayed out or faded font so that the local participant can visually distinguish the local participant's own changes to the content from changes of other participants.).
Regarding claim 12. The already combined references teach the computerized method of claim 8, wherein the customization is an active layer created during the displaying of the video conference (Goes ¶0018 see system provides many advantages over existing collaboration tools, including transparency, separation of tasks, scalability, divergence reduction, merge reduction, cross training, change resilience, increased quality, and increased productivity. Transparency allows a participant to be aware of what other participants are working on by displaying the changes that other participants are making in real-time).
Regarding claim 13. The already combined references teach the computerized method of claim 8, further comprising: presenting, on the display, an indication of a prompt determined by analysis of one or more electronic documents, wherein the analysis identified an inconsistency between a spoken answer in the video conference and a portion of the one or more electronic documents (Goes ¶0046 see As shown in block 640, the automatic conflict resolution of the system determines that User A's changes win even though User A and User B have made conflicting changes to the content. Thus, the displayed view 630 illustrates removal of the paragraph deleted by User A. A stored version 650 contains only User B's changes. However, if User B continues with the join based on the preview, then the system will modify the stored version 650 to match the automatically merged version in block 640. [Examiner interprets ‘spoken answer in video conferences’ as a text based on conflict between two users – if applicant wants to utilize video analysis, further clarification is required]). 


Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goes in view of Chin further in view of Martin et al. (US20030217264A1) hereinafter Martin further in view of Brown et al. (US20150378995A1) hereinafter Brown. 

Regarding claim 14. Goes teaches a system comprising:
a server including a non-transitory computer readable storage medium having a computer program stored thereon which, when executed by a server processor, instructs the server processor to perform the following steps (¶0032 see system may be implemented in various operating environments that include personal computers, server computers):
acquiring an electronic document (¶0034 In block 210, the system receives a selection of content to edit from the local participant. For example, the system may be associated with a repository of content, such as a document database, website, or other data store.);
saving the electronic document (¶0037 see the system stores the local participant modifications in a persistent data store associated with the local participant without storing at least some of the remote modifications);
instructing the electronic document to be displayed on one or more displays during an active event (¶0035 see the system displays the local and remote modifications in the user interface in real-time); 
receiving an active layer for the electronic document (¶0028 see user interface component 170 displays a view of the merged version of the content to a local participant. The view provides one or more visual indications that distinguish content modified by the local participant from content modified by remote participants as well as distinguishing changes that affect only the presentation from changes that affect both the content and the presentation. For example, the component 170 may display changes from remote participants using a different text color than changes from the local participant. The user interface component 170 may also display separate windows for each participant's changes and may allow the local participant to configure various aspects of the view (e.g., colors used, font style, and so forth)); 
instructing the active layer to be displayed on the electronic document during the active event (¶0038 see The displayed view 310 illustrates the content that the system presents to User A. The content includes deletions 315 and insertions 320 from User B as well as an insertion 325 from User A.);
saving the active layer with the electronic document (¶0037 see The system may distinguish between remote participants that have joined the editing session or are working on the same task as the local participant from participants that are separately working on the same content (e.g., for another task). The system may persistently store changes made by participants joined to the same editing session or sharing the same task but not persist changes received from other participants); and
a user device including a non-transitory computer readable storage medium having a computer program stored thereon which, when executed by a user device processor, instruct the user device processor to perform the following steps (¶0032 see system may be implemented in various operating environments that include personal computers, server computers):
receiving a user copy of the electronic document (¶0034 see the system receives a selection of content to edit from the local participant. For example, the system may be associated with a repository of content, such as a document database, website, or other data store); 
displaying the user copy on a display (¶0038 see difference between displayed and stored content for two participants of the collaborative editing system, in one embodiment. The displayed view 310 illustrates the content that the system presents to User A. The content includes deletions 315 and insertions 320 from User B as well as an insertion 325 from User A. [System displays user specific copies]); 
receiving, via an input, a customization of the electronic document (¶0034 see the system receives from the local participant one or more local modifications that alter the content.); 
displaying a video conference along with the electronic document (¶0058 see the graphical representation may include a list or tree of the other participants who are in, for example, the same team, with each participant identified by textual name, picture, video feed, or some combination of these. For each participant, participants can obtain information on what the participant is doing, such as an active file set of the participant, or what issue or assignment the participant is working on, and can perform a set of actions associated with that participant); 
displaying the customization on the electronic document (¶0035 see the system displays the local and remote modifications in the user interface in real-time so that the local participant can view a merged view of the local modifications and remote modifications as the system receives the modifications.); 
storing a local copy of the electronic document and the customization (¶0037 see the system stores the local participant modifications in a persistent data store associated with the local participant without storing at least some of the remote modifications, so that the remote modifications affect the user interface without affecting a persistent version of the content associated with the local participant. The system may distinguish between remote participants that have joined the editing session or are working on the same task as the local participant from participants that are separately working on the same content (e.g., for another task). The system may persistently store changes made by participants joined to the same editing session or sharing the same task but not persist changes received from other participants.).
Goes does not explicitly teach receiving an active event indication
Chin however in the same field of computer teaches receiving an active event indication (¶0059 see it is determined whether the reminder time has been reached (i.e., is it time to trigger the reminder?). In one embodiment, a reminder system (such as, for example, reminder system 401 of FIG. 4) of the calendaring application monitors the current time and when it reaches the reminder time, triggers the reminder at a block 514. In this embodiment, the reminder operation is a standard reminder as can be generated by currently available calendaring applications.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Goes and the teachings of Chin for providing an active event reminder to combine the teachings such that Goes utilizes the reminding feature of chin as part of the method. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow user to better track his/her appointments.
Goes-Chin does not explicitly teach sending the customization to a server such that the server may distribute the customization to one or more participants
Martin however in the same field of computer networking teaches sending the customization to a server such that the server may distribute the customization to one or more participants (Fig 3 see elements 40 – 42 - 43 ¶0020 see The sequence of steps begins when an electronic document 7 is encrypted and stored on the electronic device 4 ( step 40 ). A number of different methods of encrypting and decrypting the electronic document 7 may be used and are discussed in more detail below. A workflow object 6 is created which includes or references the encrypted document 7 ( step 42). The sequence of action items 8 contained in the workflow object 6 represents the steps of the workflow and indicates the current step in the workflow. The sequence of action items 8 indicates which document(s) 7 are next needed in the workflow sequence. A new remotely located user establishes a secure connection to the network storing the workflow objects, such as a Secure Socket Layer connection, and then passes an authentication test ( step 43). For example, the new user may use a login procedure requiring a user ID and password (i.e.: logging in via the PAP or CHAP protocols). Alternatively, the new user may utilize a smart card with encrypted security information or some other sort of authentication procedure as implemented through an extensible interface [Examiners note: Once the document is encrypted and stored the workflow take the document the next user or set of user for input ie the customizations of the previous user are presented for next step in the workflow to take place] )
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Goes-Chin and the teachings of Martin for providing a workflow for documents to be distributed after being saved to combine the teachings such that Goes-Chin utilizes the workflow as part of document storage. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide a streamlined document sharing approach with security.
Goes does not explicitly teach the active layer configured for assisting in the access or display of particular information within the active layer during the active event
Brown however in the same field of computer networking teaches the active layer configured for assisting in the access or display of particular information within the active layer during the active event (¶0006 see participant such as a presenter can add private notes pertaining to the document such as a presentation roadmap ahead of time, and then conveniently refer to the presentation roadmap during the online meeting without distracting other participants with the presentation roadmap. Such a feature enables the presenter to access the roadmap and/or other private notes easily while accessing the document thus alleviating the need for the presenter to carry along a separate annotated hardcopy to use as a reference)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Goes and the teachings of Brown for providing private notes during a presentation to the presenter to combine the teachings such that Goes utilizes the public and private notes of Brown. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will alleviate the need for a presenter to carry a hardcopy of notes (Brown ¶0006).

Regarding claim 15. The already combined references teach the system of claim 14, Goes does not explicitly teach wherein the step of saving the electronic document includes encrypting the electronic document.
Martin however in the same field of computer networking teaches wherein the step of saving the electronic document includes encrypting the electronic document. (¶0607 see The sequence of steps begins when an electronic document 7 is encrypted and stored on the electronic device 4 ( step 40 ). A number of different methods of encrypting and decrypting the electronic document 7 may be used and are discussed)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Goes and the teachings of Martin for providing document encryption during a save event to combine the teachings such that Goes utilizes the encryption as part of document storage. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide secure document storage and management.

Regarding claim 16. The already combined references teach the system of claim 14, 
Goes does not explicitly teach wherein the step of saving the electronic document includes certifying the electronic document from a source
Martin however in the same field of computer networking teaches wherein the step of saving the electronic document includes certifying the electronic document from a source (¶0022 see The electronic document is then digitally signed by the new user and optionally further encrypted using the procedures described above ( step 72 ). Those skilled in the art will recognize that the other forms of electronic signature other than digital signatures may also be used. The private key of the new user who accessed the electronic document and performed the workflow task is used to re-encrypt the electronic document [digital signature is interpreted as certifying the document from the source ie the signer])
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of Goes and the teachings of Martin for providing document certification during a save event to combine the teachings such that Goes utilizes the certification as part of document storage. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide secure document storage and management.

Regarding claim 17. The already combined references teach the system of claim 14, wherein the active event is selected from the group consisting of a court hearing, a deposition, an arbitration, a mediation, and a trial (Goes: ¶0001 see legal documents are created by lawyers and legal technicians and reviewed and amended by clients, and so forth [examiner interprets legal documents as a court hearing/deposition/arbitration/mediation and/or trial]).
Regarding claim 18. The already combined references teach the system of claim 14, wherein the active layer includes a highlighting of a text portion of the electronic document (Goes ¶0052 see The system may also use different colors for each participant's changes, different fonts, highlighting, background colors, and so forth to distinguish changes made by the local participant from changes made by other participants.).
Regarding claim 19. The already combined references teach the system of claim 14, wherein the customization is a pre-active layer created before the displaying of the video conference (Goes ¶0035 see the system displays the local and remote modifications in the user interface in real-time so that the local participant can view a merged view of the local modifications and remote modifications as the system receives the modifications. The system may distinguish the modifications made locally from those received from remote participants. For example, the system may display remote modifications in a grayed out or faded font so that the local participant can visually distinguish the local participant's own changes to the content from changes of other participants. [Examiners note: local modifications are pre-active layer before conference- before the session with the remote user]).
Regarding claim 20. The already combined references teach the system of claim 14, wherein the customization is an active layer created during the displaying of the video conference (Goes ¶0035 see the system displays the local and remote modifications in the user interface in real-time so that the local participant can view a merged view of the local modifications and remote modifications as the system receives the modifications. The system may distinguish the modifications made locally from those received from remote participants. For example, the system may display remote modifications in a grayed out or faded font so that the local participant can visually distinguish the local participant's own changes to the content from changes of other participants. [Examiners note: remote modifications are active layer during conference – during the remote session with another user]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449